Citation Nr: 0427360	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  00-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for peripheral 
neuropathy due to exposure to Agent Orange.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder due 
to exposure to Agent Orange (claimed as chronic obstructive 
pulmonary disorder (COPD)). 

6.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The Board notes that, although the RO issued a statement of 
the case in July 2003 listing the issues of entitlement to 
service connection for post-inflammatory scarring of the 
upper back and chest with acneform scarring of the face due 
to exposure to herbicides, and entitlement to service 
connection for PTSD, the veteran only appealed the PTSD issue 
in his August 2003 substantive appeal (VA Form 9).  The Board 
will not address the scarring issue because it has not been 
appealed.

The veteran withdrew his request for a hearing before a 
Veterans Law Judge in an August 2003 written statement.

In February 2004, the RO granted the veteran's claim for 
entitlement to service connection for lung cancer.  Having 
been granted in full, this issue is no longer on appeal.  The 
Board notes, however, that the veteran filed a notice of 
disagreement in March 2004 with respect to the effective date 
assigned for service connection for lung cancer.  The Board 
refers this issue to the RO for appropriate action.

The issue of entitlement to a TDIU will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been completed.  

2.  The veteran has PTSD due in part to the inservice 
stressor of being subjected to enemy gunfire and attacks.

3.  The evidence corroborates that the veteran was subjected 
to enemy gunfire and attacks in service.

4.  Depression was not present in service, and not manifested 
within one year of service discharge, and current depression 
is not etiologically related to the veteran's period of 
active service.

5.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

6.  The veteran does not have peripheral neuropathy that is 
etiologically linked to service or related to exposure to 
Agent Orange.

7.  A chronic low back disorder was not present in service, 
degenerative disc disease of the lumbar spine was not 
manifested within one year of service discharge, and current 
back disability is not etiologically related to the veteran's 
period of active service.

8.  In January 1997, the RO provided notice to the veteran of 
its decision in January 1997 denying service connection for a 
lung disorder due to exposure to herbicides; no appeal was 
perfected.

9.  At the time of the RO's January 1997 decision, the 
medical evidence diagnosed the veteran with COPD, but did not 
show findings of a lung disorder that was etiologically 
linked to service or related to exposure to Agent Orange

10.  Evidence added since the January 1997 decision includes 
VA medical records and written statements provided by the 
veteran and his representative that show treatment for COPD.

11.  Evidence submitted since the January 1997 RO decision 
with respect to a lung disorder due to exposure to herbicides 
is cumulative or redundant of previously considered evidence 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2003).

2.  The veteran is not shown to have depression due to 
disease or injury that was incurred in or aggravated by 
service; nor may its incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).  

3.  Peripheral neuropathy was not incurred in or aggravated 
by military service, nor may it be presumed to have been so 
incurred.  38 U.S.C. A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2003).

4.  A low back disorder was not incurred in or aggravated by 
active service and the incurrence or aggravation of 
degenerative disc disease of the lumbar spine during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

5.  No new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a lung disorder due to exposure to herbicides, claimed as 
COPD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

Review of the claims folders reveals compliance with the 
VCAA.  That is, by way letters dated in March 2001 and 
October 2003 and the February 2004 supplemental statement of 
the case, the RO advised the veteran of the notice and 
assistance provisions of the VCAA, and explained what types 
of evidence VA was obligated to obtain and what types of 
evidence VA would assist the veteran in obtaining if he 
provided the requisite information.  Thus, the Board is 
satisfied that the RO has provided the veteran all required 
notice.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO received the veteran's 
claim and issued the initial determination prior to the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.   

In this case, although the VCAA notice letter to the veteran 
does not specifically contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

With respect to the duty to assist, the RO has secured VA 
medical records and necessary examinations as well as Social 
Security Administration records.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.   

II.  Service connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military, naval or air service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Where a veteran served for at least 90 
days during a period of war or after December 31, 1946, and 
certain chronic diseases, such as arthritis and psychoses, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54. 

III.  PTSD and depression 

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) (2003) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.   

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2003); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board initially notes that the evidence of record 
establishes the required diagnosis of PTSD.  Although the 
veteran did not receive an award indicative of his 
participation in combat, the Board finds that the record 
contains credible supporting evidence that the veteran's 
claimed inservice stressors occurred.  The veteran's service 
personnel records show that he was stationed in the Republic 
of Vietnam from May 1968 to May 1969 with the Headquarters 
and Headquarters Battery (HHB) 1st Infantry Division, 
Artillery.  His military occupational specialty is listed as 
a truck mechanic.  In numerous statements since he originally 
filed a claim of service connection, the veteran identified 
numerous inservice stressors, including being subjected to 
enemy sniper gunfire while driving a truck.  The records of 
this unit confirm that the veteran's unit was subjected to 
enemy attacks and gunfire from snipers during his service in 
Vietnam and support the veteran's claim that he was likely 
subjected to sniper attacks while riding in convoys.  The 
Center for Unit Records Research (CURR) provided a letter in 
July 2001 summarizing the HHB 1st Infantry Division logs from 
May 1968 to May 1969.  These records also show that the 
veteran's unit was involved in combat during his tour of duty 
in Vietnam.

The Board observes that the veteran's described stressors 
have been consistent as reflected in his written statements 
and as described in the various VA PTSD examination reports 
of record, including VA examination reports dated in October 
2001 and July 2003.  As such, in its role as fact finder, the 
Board finds the veteran to be a credible historian, 
especially in light of the unit records forwarded by CURR.  
According to the various VA examination reports of record, 
including the VA examination reports dated in October 2001 
and July 2003, the VA physicians have agreed that the 
veteran's diagnosed PTSD was due to stressful events 
described during the veteran's service in Vietnam.

While the record does not establish the veteran's personal 
engagement in combat, the Board does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged 
inservice stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time that the attacks occurred corroborated 
his statement that he experienced such attacks personally, 
and thus his unit records were clearly credible evidence that 
the rocket attacks that he alleges occurred did, in fact, 
occur.  Id. at 128-129.

In light of the foregoing, the Board finds that the veteran 
has clearly satisfied the second element required for a grant 
of service connection for PTSD, i.e., credible supporting 
evidence that the claimed inservice stressor occurred.  

With respect to the final element required to establish 
service connection for PTSD, there is no dispute that the 
veteran has been diagnosed with PTSD.  The record is replete 
with consistent diagnoses of PTSD going back many years.  In 
addition, the record also contains numerous assessments 
specifically linking the veteran's condition with his 
reported inservice stressors, including VA examination 
reports dated in October 2001 and July 2003.  In this regard, 
the Board observes that VA inpatient and outpatient treatment 
records show that the veteran has PTSD related to his 
exposure to enemy attacks in Vietnam.  

Thus, the evidence of record shows that VA health care 
providers have diagnosed the veteran as having PTSD due to 
stressors that took place while he was serving in Vietnam.  
Further, in light of the Court's decisions in Pentecost and 
Suozzi, the Board finds that the record contains credible 
supporting evidence that these reported inservice stressors 
actually occurred.  Accordingly, the Board finds that service 
connection for PTSD is warranted.

The Board finds, however, that service connection for 
depression must be denied.  There is no evidence of record 
that the veteran was diagnosed with depression during 
service, or within one year of discharge.  While recent post 
service medical evidence reveals diagnoses of depression, 
there are no medical findings that it is related to the 
veteran's service.  In light of this evidence, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for depression.

IV.  Peripheral neuropathy

The Board notes that a veteran who, during active service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  38 C.F.R. § 3.307(a)(6) (2002).  This presumption 
was changed in December 2001 in the veteran's favor.  
Pursuant to the revised 38 U.S.C.A. § 1116(f), as added by 38 
U.S.C.A. § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 987- 
988 (Dec. 27, 2001), there is now a presumption that a 
veteran who served in Vietnam was exposed to herbicides in 
the absence of affirmative evidence to the contrary. See also 
38 C.F.R. § 3.307(a) (6) (2003).  The outcome of this case, 
however, does not turn on whether the veteran was exposed to 
Agent Orange.  Rather the determinative question is whether 
he has disability as the result of such exposure.  Therefore, 
as the record suggests that the veteran had the requisite 
service, the Board will presume such exposure, in the absence 
of official documentation thereof, as this presumption does 
not affect the outcome as explained below.

Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  The following diseases shall 
be service connected if the veteran was exposed to an 
herbicide agent during active service, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, and provided further 
that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, acute and subacute 
peripheral neuropathy, soft-tissue sarcoma, multiple myeloma, 
and certain respiratory cancers.  Where acute and subacute 
peripheral neuropathy becomes manifest to a compensable 
degree within one year of the last date on which the veteran 
was exposed to an herbicide agent during active service, 
service incurrence will be presumed.  38 C.F.R. 
§ 3.307(a)(6)(ii).  A note in 38 C.F.R. § 3.309(e) further 
defines the term "acute and subacute peripheral neuropathy" 
to mean transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  

The Board notes that service medical records show no 
complaints, findings, or treatment for peripheral neuropathy.  
Additionally, both the veteran's statements and medical 
records reveal that the first evidence of neuropathy 
complaints subsequent to service was in 2000 when he filed 
his claim, nearly 30 years after service.  The post-service 
medical evidence is negative for a finding of acute and 
subacute peripheral neuropathy.  The Social Security 
Administration records do not contain a medical opinion 
linking peripheral neuropathy to the veteran's service.

One of the requirements for service connection is competent 
medical evidence of the current existence of the claimed 
disability.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence 
of a valid diagnosis of peripheral neuropathy, there is no 
evidence that the veteran has a current disability.  
Moreover, even if the Board were to concede a diagnosis of 
peripheral neuropathy, the Board notes that it does not fit 
within the regulatory definition of "acute and subacute 
peripheral neuropathy", so as to fit within the presumptive 
disabilities, and that there is no competent medical evidence 
linking the veteran's peripheral neuropathy to active service 
including exposure to Agent Orange.  

The Board notes that although the veteran has reported he has 
peripheral neuropathy that is related to service or to 
exposure to Agent Orange in service, he is a layman and has 
no competence to give a medical opinion on diagnosis or 
etiology of a claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The weight of the competent medical 
evidence shows that there is no current disability of 
peripheral neuropathy that is related to service or to 
exposure to Agent Orange in service.  The Board therefore 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for peripheral 
neuropathy.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Low back disorder

The service medical records are negative for findings of a 
low back disorder.  The veteran has provided a history of in-
service back injury resulting from an automobile accident in 
1969.  While the evidence of record shows that he was 
involved in an automobile accident in May 1969, the treatment 
records are negative for a low back disorder.  The October 
1970 separation examination report is negative for complaints 
or findings of a low back disorder.

The Board also notes that, despite the veteran's report of 
having had continuing back problems since service, he first 
filed a claim in 2000, many decades later.  The Social 
Security Administration records are dated from the 1990s and 
they do not contain a medical opinion linking a low back 
disorder to the veteran's service.

Despite the veteran's contentions that he injured his back in 
an automobile accident during service, and that it resulted 
in a current low back disorder, as the record does not 
reflect that he possesses a recognized degree of medical 
knowledge, his own opinions on medical diagnoses and 
causation are not competent.  Espiritu, 2 Vet. App. 492.

The Board has found the October 1970 service separation 
examination report to be the most probative evidence that the 
veteran did not develop a low back disorder during service.  
Furthermore, the veteran did not report on the October 1970 
service Report of Medical History any complaints of a low 
back disorder.  This evidence is probative because it 
contradicts the veteran's current statements that he 
developed a low back disorder during service.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

VI.  New and material

The record reflects that the RO notified the veteran in 
January 1997 of its decision denying entitlement to service 
connection for a lung disorder due to exposure to herbicides, 
claimed as COPD.  The RO specifically found that, although 
the veteran served in the Republic of Vietnam, he was not 
diagnosed with a presumptive disease.  38 C.F.R. § 3.307, 
3.309 (1997).  The medical evidence at the time showed that 
the veteran likely had COPD.  A VA examiner diagnosed the 
veteran in October 1996 with likely COPD.  The RO denied the 
veteran's claim because COPD was not a listed presumptive 
disorder.  Furthermore, the service medical records were 
negative for findings of a lung disorder and there was no 
medical opinion of record that linked a current lung disorder 
to service.  The veteran did not appeal this decision.  
Subsequently, the veteran petitioned to reopen the claim.  
The RO denied the veteran's claim to reopen in a February 
1999 decision.  The veteran filed a notice of disagreement in 
April 1999.  The RO issued a statement of the case in June 
2000, and the veteran perfected his appeal with respect to 
this issue later that same month.

VA must reopen a previously and finally disallowed claim when 
"new and material evidence is presented or secured." 38 
U.S.C. § 5108; see 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§ 3.156(a) (2001). The Board notes that the standard for 
materiality set forth in 38 C.F.R. § 3.156(a) was amended on 
August 29, 2001, but that the regulation specifies that those 
amendments do not apply to claims, such as the claim here, 
pending prior to that date.  See 38 C.F.R. § 3.156(a) (2002).  
In order to satisfy the applicable requirement, the evidence 
"must be both new and material." Smith v. West, 12 Vet. App. 
312, 314 (1999).  "New evidence" is evidence "not previously 
submitted to agency decision makers ... [that] is neither 
cumulative nor redundant."  38 C.F .R. § 3.156(a) (2001); see 
Smith, supra (if evidence was not in record at time of final 
disallowance of claim and is not cumulative of other evidence 
in record, it is new); see also Elkins v. West, 12 Vet. App. 
209, 216 (1999) (en banc).  New evidence will be considered 
material only if it "bears directly and substantially upon 
the specific matter under consideration" and "by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir.1998) 
(materiality requirement of 38 C.F.R. § 3.156(a) (2001) is 
not focused on outcome determination but upon importance of 
complete record for evaluation of appellant's claim).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the RO 
issued its last final decision in January 1997 includes VA 
and non-VA medical records, Social Security Administration 
records, and written statements provided by the veteran and 
his representative.

With respect to the claim to reopen service connection for a 
lung disorder due to exposure to herbicides (claimed as 
COPD), the Board finds that new and material evidence has not 
been submitted.  The RO denied the claim originally in 
January 1997 because the medical evidence showed that the 
veteran was diagnosed with likely COPD.  COPD was not a 
presumptive condition listed in 38 C.F.R. § 3.309.  Given 
that there was no competent evidence of record that provided 
a diagnosis of a presumptive lung disorder, the claim was 
denied on a presumptive basis.  The RO further noted that 
there was no evidence of COPD, or a lung disorder, during the 
veteran's service.  Despite appropriate notification, the 
veteran did not perfect an appeal.

The evidence of record received after the last final decision 
in January 1997 is not new and material with respect to the 
lung disorder due to exposure to herbicides (claimed as 
COPD), including the Social Security Administration records 
that are dated from the 1990s.  This newly submitted evidence 
echoes the evidence of record at the time the RO decided the 
issue originally in January 1997.  Furthermore, although the 
veteran maintains that he developed COPD due to exposure to 
herbicides during service, he is not a medical expert who has 
the training to make a medical determination.  His statements 
are cumulative of the claims he made to the RO in 1997. 
Without evidence of a presumptive condition due to exposure 
to herbicides listed in 38 C.F.R. § 3.309, or a medical 
opinion linking COPD to the veteran's service, the Board 
finds that this issue may not be reopened.  


ORDER

Service connection for PTSD is granted.

Service connection for depression is denied.

Service connection for a low back disorder is denied.

Service connection for peripheral neuropathy is denied.

New and material evidence not having been submitted, the 
claim of service connection for a lung disorder due to 
exposure to herbicides (claimed as COPD) is denied.


REMAND

The liberalizing provisions of the VCAA and the regulations 
implementing it are applicable to the veteran's claim for 
entitlement to a TDIU.  However, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA.  

Furthermore, in light of the grant of service connection for 
PTSD, the RO must readjudicate the veteran's claim for 
entitlement to a TDIU with consideration of the impairment 
associated with the service-connected PTSD.  

In light of these circumstances, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.

1.  With regard to the veteran's claim 
for entitlement to a TDIU, the RO should 
send the veteran a letter providing the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003), to include notification that he 
should submit any pertinent evidence in 
his possession.  The RO should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.  

2.  The RO should then undertake any 
other indicated development, to include 
affording the veteran a VA examination to 
determine the current degree of severity 
of his service connected PTSD and lung 
disorder, and the impact of these 
disabilities on his employability.  

3.  The RO should then readjudicate the 
veteran's claim for a TDIU based on a de 
novo review of all pertinent evidence and 
without regard to any prior decisions on 
this claim unless the claim has been 
rendered moot as a result of the 
evaluation assigned for the veteran's 
service-connected PTSD and/or lung 
disorder.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.  

The case should then be returned to the Board, if in order, 
for further appellate review.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



